EXHIBIT 99.1 Form 51-102F3 Material Change Report Item 1 Name and Address of Company Pretium Resources Inc. (“Pretivm”) #1600 – 570 Granville Street Vancouver, BC V6C 3P1 Item 2 Date of Material Change October 24, 2013 Item 3 News Release The news release dated October 24, 2013 was disseminated through Marketwire and filed on SEDAR on October 24, 2013. Item 4 Summary of Material Change Pretivm reported the results from the final drill fan completed as part of the Valley of the Kings Bulk Sample Program and results from exploration drilling in other areas of the Valley of the Kings. Item 5 Full Description of Material Change 5.1Full Description of Material Change Pretivm reported the results from the final drill fan completed as part of the Valley of the Kings Bulk Sample Program (the “Program”), and results from exploration drilling in other areas of the Valley of the Kings.Reported assays include 12 intersections grading greater than 1,000 grams per tonne gold uncut, two of which were intersected in the planned Program fan. (See Table 1 below for assays.) Selected drill highlights include: • Hole VU-346 (Exploration hole) intersected 334 grams of gold per tonne uncut over 26.00 meters, including 17,100 grams of gold per tonne uncut over 0.50 meters; • Hole VU-313 (Exploration hole) intersected 149 grams of gold per tonne uncut over 27.57 meters, including 7,850 grams of gold per tonne uncut over 0.50 meters; • Hole VU-326 (Exploration hole) intersected 390.58 grams of gold per tonne uncut over 5.80 meters, including 3,950 grams of gold per tonne uncut over 0.50 meters; • Hole VU-344 (Exploration hole) intersected 49.48 grams of gold per tonne uncut over 45.25 meters, including 3,280 grams of gold per tonne uncut over 0.50 meters; 1 • Hole VU-308 (Exploration hole) intersected 3,020 grams of gold per tonne uncut over 0.50 meters; • Hole VU-311 (Program hole) intersected 1,950 grams of gold per tonne uncut over 0.50 meters, 1,145 grams of gold per tonne uncut over 0.50 meters and 668 grams of gold per tonne uncut over 0.50 meters. Holes VU-346 and VU-344 noted above encountered high-grade gold mineralization east of the Program drilling area. Hole VU-346 is located 30 meters along trend from the gold mineralization in the 615 Lateral drift. Hole VU-313 noted above was drilled to the north of the Program area. Underground exploration drilling has focused on extending the high grade gold mineralization intersected to the east of the Bulk Sample Program area above and below the 1345-meter level.Drilling continues to intersect mineralization in projected domains. The underground exploration drilling is in an area of limited, wide-space surface drilling and demonstrates the continued potential to outline high-grade mineralization in the Valley of the Kings, particularly along the projection of Domain 20 to the east. Underground exploration continues with raising on the high-grade Cleopatra vein, as well as mineralized structures identified in the 615 lateral drift. Raises will be sampled to help characterize the distribution of gold in the high grade structures. For plan and cross-section views of Program and exploration drilling please see attached (Schedule “A”). Assay results for total Program drilling (16,789 meters in 201 underground holes) have now been reported.Assays remain to be reported for 2,720 meters of underground exploration drilling and 5,400 meters of surface exploration drilling. All remaining assays will be reported on receipt. An updated Mineral Resource estimate for the Valley of the Kings incorporating all 2013 underground and surface drilling and milling results from our 10,000-tonne bulk sample will be prepared following the receipt of all assay data. Table 1: Valley of the Kings Drill Results, October 2013 (VU-300 to VU-351)(1,2,3) Hole No. Dip/ Azimuth From (meters) To (meters) Interval (meters) Gold (g/t) Silver (g/t) Capping Bulk Sample Drill Fan Section 426637E (360 Azimuth) VU-304 -1/360 VU-306 14/360 incl incl VU-311 27/360 1 Au sample cut or Uncut incl Uncut 2 incl 1 Au sample cut or Uncut incl incl VU-315 37/360 VU-318 45/360 incl incl VU-321 54/360 incl incl VU-323 64/360 incl VU-329 -38/360 VU-332 -46/360 incl VU-336 -55/360 Exploration Drilling from Drill Bay Section 426637 (348 Azimuth) VU-339 -10/348 1 Au sample cut or Uncut incl Uncut VU-342 -21/348 incl VU-345 -35/348 incl VU-347 -48/348 incl VU-349 -61/348 1 Au sample cut or Uncut incl Uncut incl incl Exploration Drilling from Drill Bay Section 426547 (338 Azimuth) VU-294 40/338 VU-297 34/338 Uncut VU-300 27/338 incl VU-303 18/338 1 Au sample cut 3 or Uncut Uncut VU-305 9/338 VU-308 -40/338 Uncut VU-313 -34/338 1 Au sample cut or Uncut incl incl Uncut VU-316 -26/338 1 Au sample cut or Uncut incl Uncut incl VU-319 -18/338 incl Exploration Drilling from Drill Bay Section 426547 (354 Azimuth) VU-322 53/354 VU-326 43/354 2 Au samples cut or Uncut incl incl Uncut VU-330 29/354 incl VU-333 13/354 VU-334 -29/354 incl incl VU-337(4) -43/354 incl incl VU-340 -53/354 1 Au sample cut or Uncut incl incl incl Uncut VU-343 -13/354 Exploration Drilling from Drill Bay Section 426652 (13.5 Azimuth) 4 VU-301 0/13.5 VU-302 13/13.5 incl VU-307 21/13.5 incl VU-309 29/13.5 VU-310 37/13.5 incl VU-312 47/13.5 1 Au sample cut or Uncut incl incl Uncut VU-314 -16/13.5 VU-317 -34/13.5 VU-320 -50/13.5 VU-324 -63/13.5 incl incl Exploration Drilling from Drill Bay Section 426652 (52 Azimuth) VU-327 20/52 incl VU-331 11/52 incl VU-335 0/52 incl VU-338 -13/52 1 Au sample cut or Uncut incl incl incl Uncut VU-341 -24/52 VU-344 -40/52 2 Au samples cut or Uncut incl 5 incl incl Uncut incl incl Uncut incl VU-346 -53/52 1 Au sample cut or Uncut incl incl incl Uncut incl incl VU-348(4) -74/52 1 Au sample cut or Uncut incl Uncut VU-350 50/52 incl VU-351 -63/52 incl True thickness to be determined. Unless otherwise indicated as uncut, all gold assays over 430 g/t were cut to 430 g/t. All samples were submitted for preparation and analysis by ALS Chemex at its facilities in Terrace, B.C. All samples were analyzed using multi-digestion with ICP finish and fire assay with AA finish for gold. Samples over 100 ppm silver were reanalyzed using four acid digestion with an ore grade AA finish. Samples over 1,500 ppm silver were fire assayed with a gravimetric finish. Samples with over 10 ppm gold were fire assayed with a gravimetric finish. One in 20 samples was blank, one in 20 was a standard sample, and differing one in 20 samples was a field duplicate one-quarter split core assayed at ALS Chemex in Vancouver, B.C. Hole ended in mineralization. Kenneth C. McNaughton, M.A.Sc., P.Eng., Chief Exploration Officer, Pretium Resources Inc. is the Qualified Person (QP) responsible for the Brucejack Project exploration program. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph Ovsenek, Chief Development Officer & Vice President Phone:604-558-1784 Item 9 Date of Report Dated at Vancouver, BC, this 24th day of October, 2013 6 Schedule “A” A-1 A-2 A-3 A-4
